Citation Nr: 1733880	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-09 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania 


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1979 until October 1994. The Veteran died in March 2012. The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Philadelphia Pension Center in Philadelphia, Pennsylvania. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the time of the Veteran's death, he was service connected for post-traumatic stress disorder (PTSD) and depressive disorder not otherwise specified, evaluated at 50 percent; fibromyalgia with headaches, numbness of the right side and fatigue due to undiagnosed illness, evaluated at 40 percent; and residuals of cervical spine injury with degenerative disc disease/ degenerative joint disease, evaluated at 10 percent. The Veteran's combined service-connected rating was 70 percent disabling with a total disability rating based on individual unemployability (TDIU).  

The Veteran died in March 2012 with the primary cause of death being atherosclerotic and hypertensive heart disease. 

The appellant and her representative contend that the Veteran had no other medical issues other than his service-connected disabilities and that due to his service-connected disabilities, his mobility was greatly impacted and it was extremely difficult to get any form of exercise which would have allowed the Veteran to properly care for his heart and general health. The appellant also maintains that the prolonged use of the prescribed medication for his service-connected disabilities might have also played a role in damaging the Veteran's heart. 

The appellant has stated in a June 2017 letter, that the Mechlinberg Coroner's Office is currently reviewing the appellant's request to update the Veteran's death certificate to include service-connected disabilities as a contributing factor. However, after reviewing the claims file, the updated death certificate referenced by the appellant is not associated with the claims folder. 

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death. For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related. For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Based on the above, the Board will remand the claim to obtain a VA medical opinion. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

Additionally, the Board finds that a remand is necessary to obtain the updated death certificate referenced by the appellant. 

Accordingly, the case is REMANDED for the following action:

1. In regards to the appellant's June 2017 statement that the Mechlinberg Coroner's Office is currently reviewing her request to update the Veteran's death certificate, ask the appellant to submit any updated death certificate for the Veteran.   

2. After associating all newly acquired records with the claims file, obtain a clinical opinion from a suitably qualified examiner.  The claims file should be made available for the examiner to review, and the report should reflect that such review was accomplished, including review of this remand.

The examiner is requested to furnish an opinion on the following:

(a)  Whether it is at least likely as not (50 percent probability or more) that the Veteran's fatal heart disease was related to his active service. 

(b) Whether it is at least likely as not (50 percent probability or more) that the Veteran's lack of mobility and ability to exercise due to the Veteran's service connected disabilities contributed substantially or materially to the Veteran's cause of death; and

(c) Whether it is at least likely as not (50 percent probability or more) that the Veteran's prolonged use of the Veteran's prescribed medication for his service-connected disabilities contributed substantially or materially to the Veteran's cause of death. 

Any opinion should include a complete rationale.

3. After undertaking any other development deemed appropriate, readjudicate the issue on appeal. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant, and her representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




